                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

ANNE WITTMANN                                              CIVIL ACTION

v.                                                         NO. 17-9501

UNUM LIFE INSURANCE                                        SECTION “F”
COMPANY OF AMERICA

                              ORDER AND REASONS

       Before the Court are cross motions for summary judgment.          For

the    reasons   that    follow,   the   plaintiff’s   motion   for   summary

judgment is DENIED, and the defendant’s motion for summary judgment

is GRANTED.

                                   Background

       Anne Wittmann is a participant to a long-term disability

insurance plan through her employment as an attorney with Baker,

Donelson, Bearman, Caldwell, Berkowitz PC.             Unum Life Insurance

Company of America serves as both the administrator and underwriter

of the Plan.       On April 7, 2014, Wittmann filed a claim for

disability benefits under the Plan, asserting that she had been

unable to work since December 31, 2013. 1


1   The Plan defines “disability” as follows:

       You are disabled when Unum determines that due to your
       sickness or injury:
       1. You are unable to perform the material and substantial
       duties of your regular occupation and are not working in
       your regular occupation or any other occupation
                                 . . .
       You must be under the regular care of a physician in
       order to be considered disabled.
                                         1
     In    filing   this   claim,     Wittmann   described   her   medical

condition as “unknown – other than fibromyalgia and pericarditis,”

and identified her first symptoms as “chest pain, SOB, muscle/joint

pain, fatigue, lightheaded.”        When asked what “specific duties” of

her occupation she was unable to perform, she stated that she was

“unable to concentrate” and that her “physical endurance [wa]s

limited due to pain and fatigue.”           In addition, she listed her

treating     physicians      as:      Dr.     Frank    Cruz,       Internal

Medicine/Nephrology; Dr. William Davis, Rheumatologist; Dr. Robert

Lizana, Chiropractor; Dr. Robert Kelly, Physician; and Dr. Charles




The Plan further itemizes information that a claimant must submit
in order to establish such a disability.

     Proof of your claim, provided at your own expense, must
     show:
           • the date your disability began;
           • the existence and cause of your sickness or
             injury;
           • that your sickness or injury causes you to have
             limitations on your functioning and restrictions
             on   your   activities   preventing   you   from
             performing the material and substantial duties
             of your regular occupation;
           • that you are under the regular care of a
             physician . . . .”

In addition, the Plan vests Unum with “discretionary authority to
make benefit determinations under the Plan.”     (emphasis added).
Such “[b]enefit determinations include determining eligibility for
benefits and the amount of any benefits, resolving factual
disputes, and interpreting and enforcing the provisions of the
Plan.”     The   Plan  further   provides   that   “[a]ll  benefit
determinations must be reasonable and based on the terms of the
Plan and the facts and circumstances of each claim.”
                                      2
Chester, Psychiatrist.     Unum acknowledged receipt of Wittmann’s

claim on April 7, 2014.

     Soon after, an Attending Physician’s Statement dated April

15, 2014 was submitted by Dr. Cruz, Wittmann’s internist. He noted

that Wittmann had “an as-yet undiagnosed entity characterized by

fatigue, muscle and joint aches, tightness in the chest, Raynaud’s

phenomenon and, most recently, by cognitive dysfunction.”           He

further reported that Wittmann had seen various doctors in New

Orleans and been evaluated by three different subspecialties at

the Mayo Clinic.     In response to Unum’s query about Wittmann’s

physical and behavioral health restrictions and/or limitations,

Dr. Cruz stated: “As of this time she is unable to perform her

usual job.     I am not able to predict when she may resume usual

employment.”

     Information    was   also   submitted   by   Wittmann’s   employer

regarding her job description and duties as an attorney.        It was

noted that an attorney at Baker Donelson must possess the following

skills and abilities:

     1. Ability to concentrate and pay close attention to
        detail for up to 100% of work time.
     2. Analytical skills necessary to conduct complex and
        detailed analysis of legal matters.
                              . . .
     6. Work requires more than 40 hours per week to perform
        the essential duties of the position.
     7. Must be able to maintain regular attendance to meet
        client and Firm’s needs.



                                   3
Based   upon    this    information,      Unum    concluded       that    Wittmann’s

occupation was “performed at a sedentary exertional demand level

and require[d] frequent concentration/attention to detail/focus

and multi-tasking.”

      Unum   next     conducted    an   initial    telephone       interview    with

Wittmann on April 29, 2014.             Wittmann advised that she had been

diagnosed with pericarditis in November of 2012, after which she

began to experience “horrible fatigue and muscle and joint pain.”

She further reported that, some days, the pain was so great that

she could not get up and that she did not get out of bed the day

before the interview.

      Thereafter, Unum obtained Wittmann’s medical records from her

treating physicians.           These records were initially reviewed by

Nora Gregory, a registered nurse, on July 28, 2014.                    Gregory noted

that Wittmann had undergone an extensive workup at the Mayo Clinic

in   February    of    2013,    during    which    Dr.   Timothy         Niewold,   a

rheumatologist, reported: “While she has a number of tender points,

I am not completely convinced of a diagnosis of fibromyalgia.”

Gregory   also      noted   that   Wittmann      had   seen   a    pulmonologist,

cardiologist,        and    gastroenterologist         with       no     significant

abnormalities noted.        She also reviewed records submitted by Dr.

Davis, Wittmann’s treating rheumatologist, who noted diagnoses of

fibromyalgia, arthralgia, Raynaud phenomenon, and celiac disease.

Ms. Gregory noted that Dr. Davis did not specifically mention

                                         4
examining   tender     points   to   evaluate     a   possible   diagnosis     of

fibromyalgia,    but     rather,       stated    that   Wittmann     “exhibits

tenderness” and was “tender over all myofascial trigger points.” 2

     Records from Dr. Chester, Wittmann’s psychiatrist, were also

reviewed.   Wittmann saw Dr. Chester regularly for her Attention

Deficit Disorder, which he treated with Adderall.              An office visit

note dated May 7, 2014 indicated that Wittmann complained of

fatigue, joint pain, and muscle spasms, and that Dr. Chester

recommended Wellbutrin, Elavil, or Pamelor.                  Ms. Gregory also

reviewed records from the office of Dr. Robert Lizana and Dr.

Robert Kelly.    These notes reflected that Wittmann was treated for

chest pain and “all over muscle pain.”

     On   July   31,   2014,    Unum    wrote    to   Dr.   Davis   to   request

clarification    regarding      Wittmann’s      functional    capacity    as   an

attorney.   When asked whether Wittmann was able to perform the

occupational demands of her job on a full-time basis, Dr. Davis

stated that he was “uncertain.”          However, he went to explain that

“she has chronic pain and fatigue that likely impair her ability

to focus for 8 hours on complicated issues.”




2 Ms. Gregory did not, however, review the April 24, 2013 report
submitted by Dr. Austin Fraser, a resident who practices in Dr.
Davis’s office.   After examining Wittmann, Dr. Fraser reported
that she exhibited tenderness over all 18 tender points
(“Fibromuscular exam: 18/18”).    He further noted that Wittmann
“[a]ppears to have fibromyalgia.”
                                        5
       In addition, Dr. Tony Smith, an Unum physician board certified

in Family Medicine, attempted to contact Dr. Cruz in August of

2014   to   discuss    Wittmann’s   condition.     After   several   failed

attempts to reach Dr. Cruz by telephone, Dr. Smith wrote to him on

August 4, 2014, inquiring as to what medical conditions precluded

Wittmann from returning to work full-time.         By letter dated August

21, 2014, Unum advised Wittmann that it would pay benefits under

a reservation of rights pending further evaluation of her claim;

at that time, Unum was still attempting to contact Dr. Cruz and

Dr.    Davis   for    clarification   regarding   Wittmann’s   functional

capacity. 3

       On September 12, 2014, Dr. Davis responded to additional

questions posed by Unum’s Dr. Smith.              Dr. Davis stated that

Wittmann’s fatigue and pain precluded her return to work but

indicated that he had placed no work restrictions on her and was

unaware of any objective data supporting her alleged cognitive

deficits.      Specifically, Dr. Davis answered the questions as

follows:

       Q: Are you currently giving Ms. Wittmann any specific
       work restrictions?
       A: No.




3 Although the record does not reflect the contents of the
communication between Dr. Smith and Dr. Cruz, the record does
contain notes submitted by Dr. Cruz concerning Dr. Smith’s efforts
to reach him. In those notes, Dr. Cruz remarks that “the problem
is also cognitive.”
                                      6
     Q: What medical condition(s) is currently precluding Ms.
     Wittmann from returning to work full time?
     A: Severe fatigue with intermittent lightheadedness,
     diffuse musculoskeletal pain and tenderness.

     Q: What is the medical etiology for the reported pain
     and fatigue?
     A:   Unknown  –   carries   descriptive diagnoses  of
     fibromyalgia and chronic fatigue.

     Q: Please discuss/list if applicable, the medical data
     currently available that supports the reported cognitive
     deficits.
     A: I am not aware of objective data or neurological
     testing – cognitive problems are patient reported.

     Q: Please indicate the time period in which you plan to
     release Ms. Wittmann to return to work full time.
     A: N/A. Consider functional capacity assessment and
     neuropsych testing.

     Dr. Smith then conducted a medical review of Wittmann’s file

on September 24, 2014.           He noted that Wittmann had undergone

extensive      medical       evaluations      and    that       no   significant

abnormalities had been identified.            He further noted that it was

unclear why she remained off work and indicated that he could find

no medical data within the available medical records to support

cognitive deficits.          Ultimately, Dr. Smith concluded that the

restrictions     and     limitations       noted    by   Wittmann’s       treating

physicians were not supported by the medical records before him,

which revealed no physical or cognitive deficits.

     Because    of     the    disagreement    between     Dr.    Smith,    Unum’s

physician, and Dr. Cruz, Wittmann’s internist, as to whether

medical limitations precluded Wittmann from working, Unum referred


                                       7
the file to another of its consulting physicians, Dr. James Bress.

After conducting his own review of the file, Dr. Bress, who is

board certified in internal medicine, agreed that there was no

support in the medical records that any restrictions or limitations

prevented Wittmann from being able to perform the duties of her

occupation.     He noted that, despite Dr. Cruz’s statement that

Wittmann suffered from cognitive impairment, there was no evidence

in the medical records of cognitive testing.   He further mentioned

that the medical records from Wittmann’s treating physicians did

not contain evidence describing tender point testing of specific

areas to support a diagnosis of fibromyalgia, and that Dr. Davis

provided no restrictions or limitations.

     By letter dated October 3, 2014, Unum denied Wittmann’s claim

for long-term disability benefits because it had determined that

she was able to perform the duties of her occupation as an

attorney.     In providing Wittmann with “Information That Supports

Our Decision,” Unum’s October 3, 2014 claim denial letter states:

     To assist us in our evaluation we obtained records from
     Dr. William Davis, Dr. Robert Lizana/Dr. Robert Kelly,
     Dr. Charles Chester, Dr. Frank Cruz, and the Mayo Clinic.
                               . . .
     It has been medically opined that you have undergone an
     extensive medical evaluation and testing to date with no
     significant abnormalities identified.     Further, it is
     opined that no medical data within the currently
     available records supports cognitive deficits.

     We asked a physician, board-certified in family
     medicine, to review your file. The physician concluded
     that your records do not support Dr. Cruz’s opinion that

                                  8
     you are unable to work . . . . Since the physician did
     not agree with Dr. Cruz’s opinion about your functional
     capacity, the physician contacted Dr. Cruz to gain a
     better understanding of his opinion.      Despite their
     communication, the reviewing physician and Dr. Cruz were
     not able to reach an agreement about the extent of your
     functional capacity.

     At that time, in order to obtain a second opinion, a
     physician board-certified in internal medicine reviewed
     your file. The second reviewing physician agreed with
     the conclusion of the first reviewing physician about
     your functional capacity. The following was observed:
        • You have undergone an extensive medical evaluation
          and   testing   to   date   with   no   significant
          abnormalities identified.
                                 . . .
        • There has been no evidence of any tender point
          testing to support a diagnosis of Fibromyalgia.
          All testing has been normal.     There has been no
          evidence of pain behavior during any office visits.

That letter also advised Wittmann of her right to request an

appeal, which she exercised on January 26, 2015.                In her appeal

letter, Wittmann noted that Unum overlooked evidence of tender

point   testing   submitted    by   Dr.   Davis    and    Dr.    Lizana,   and

misconstrued   Dr.   Davis’s   responses   to     Dr.    Smith’s   questions.

Wittmann also stated that she did not dispute that she could engage

in sedentary employment; however, she asserted that she was unable

to focus and concentrate due to her fatigue and pain.                Finally,

Wittmann submitted a letter dated December 10, 2014 from Dr.

Chester, her psychiatrist.      Dr. Chester stated that Wittmann had

been diagnosed with fibromyalgia, which caused chronic fatigue and

pain, and impacted her ability to concentrate and remember details.

Dr. Chester went on to conclude: “I do not believe she has the

                                     9
capacity to function in her job as a lawyer because of the fatigue,

the pain, and the lack of ability to concentrate.”

     On April 4, 2015, Dr. Chris Bartlett, an Unum consultant board

certified in family medicine, conducted an “appeal review” of

Wittmann’s file.     Dr. Bartlett noted that Wittmann “may or may not

have Fibromyalgia, but available data does not support functional

impairment    from   her   fatigue,    pain,   and   concentration/memory

problems.”    He further stated:

     Regardless of the presence or absence of FMS, however,
     the insured’s functional capacity is what matters. FMS
     is not in and of itself necessarily a disabling diagnosis
     and many people with FMS work full-time, controlling
     their symptoms with exercise and medications.

As to Wittmann’s functional capacity, Dr. Bartlett noted that the

“treating    physicians’   opinions    [regarding]    lack   of   full-time

sedentary work capacity were overly restrictive based on the

results of physical exams and the absence of data or testing

showing impairment from fatigue, weakness or cognitive deficits.”

He further noted that Wittmann had brought over 100 pages of

medical information with her to the Mayo Clinic, which she was

able to discuss with the specialists, and that she was able to

draft a detailed, extensive appeal letter.             Dr. Bartlett also

reached out to Dr. Chester to share his opinion that the medical

records did not support a conclusion that Wittmann’s fatigue,

memory, focus, or cognitive problems precluded her full-time work

capacity as an attorney.        In response, Dr. Chester reported a

                                      10
diagnosis     of     Somatic        Symptom    Disorder      with      predominant       pain,

persistent and opined that Wittmann did not retain functional

capacity for full-time work as an attorney.                      Dr. Chester explained

that    her    functional           capacity       was   significantly         impacted     by

physical problems and psychological sequalae (especially lack of

focus), and he offered to order neuropsychological testing.                                Dr.

Bartlett concluded that the new information provided by Dr. Chester

did not change his prior opinion that the medical records contained

no   documentation            of    observed       cognitive     problems       that     would

preclude functional capacity for full time work as an attorney.

       By letter dated May 29, 2015, Unum advised Wittmann that it

was upholding its determination that she was not entitled to

benefits.          In    summarizing         Wittmann’s      medical         records,     Unum

remarked      that      her    “reports       of    pain,   fatigue,         and    cognitive

difficulty      [we]re        out    of    proportion       to   the    physical         exams,

physician      observations,              diagnostic      tests,       and    lab      studies

available for [] review.”                 Unum further stated that she may have

fibromyalgia based upon her reports of widespread unexplained pain

but that the relevant question was whether her sickness caused her

to have limitations on her functioning and restrictions on her

activities.        According to Unum, physicians at the Mayo Clinic and

other   local      specialists         had     documented        no   observed       fatigue,

confusion,     or       cognitive      problems       and   described        her    as   being

“cheerful,” looking “healthy,” and being “very comfortable.”                              Unum

                                               11
further explained that, because the available medical records did

not contain objective documentation of cognitive problems, it

could not conclude that memory, focus, or other cognitive issues

precluded her from performing her occupation as an attorney.          Unum

also stated that, “[w]hile there is no definitive test for the

presence or absence of fibromyalgia, there is neuropsychiatric

testing which can quantify both cognitive deficits and the presence

or absence of psychiatric conditions.”        Because Wittmann indicated

that she had undergone neuropsychological testing, Unum advised

that it would consider additional information if submitted by June

25, 2015.

       Unum subsequently received correspondence from Wittmann on

June    22,   2015,   enclosing   the    following   information:   (1)   a

neuropsychological evaluation performed by Dr. Michael Chafetz,

Ph.D in Neuropsychology; (2) the results of a sleep study; and (3)

a printout of an Aquatic Home Exercise Program provided by Ochsner.

After performing neuropsychological testing, Dr. Chafetz noted the

follow impressions:

       Anne Wittmann is a 55 year old attorney referred for
       evaluation for a recent history of memory, confusion,
       and word finding problems . . . . She has been diagnosed
       with fibromyalgia, and she has a prior diagnosis of ADHD
       for which she has been treated.             The current
       neuropsychological   findings   show  generally   intact
       abilities but are highly variable even within domains.
       For example, she is showing widely varying attentional
       abilities, but she demonstrates strong attention and
       concentration on tasks that have a high requirement for
       sustained attention and concentration.     Her executive

                                    12
     abilities and problem solving are strong, and she is
     showing quick and agile processing speed.      Her memory
     processes are again variable, but she is not showing
     memory dysfunction. Language and reading abilities are
     generally strong and at expected levels. She does not
     have pronounced deficits in any neurocognitive domain.
     While she is showing occasional attentional lapses, or
     cognitive inefficiencies, these may be at least in part
     attributable to a prior history of ADHD that is primarily
     attentional in nature. However, she is also fatigued,
     and is suffering from depression and poor sleep. The
     poor sleep itself likely exacerbates her pain condition
     and her depressive symptomology, making her more
     distractible.   In this, she is likely in a negative
     spiral. Her reported memory and concentration problems,
     and problems with “disconnecting” are not borne out by
     testing or a history of neuropathology.

Emphasis added.     Dr. Chafetz concluded by listing the following

diagnostic considerations: History of ADHD, Insomnia, Depressive

Disorder,   History      of    Fibromyalgia,     Neck   Injury       and   Surgery,

Chronic Fatigue.

     Dr. Bartlett reviewed this new information but stated that it

did not change his opinion regarding Wittmann’s capacity to perform

her occupation as an attorney.              He also noted that the diagnoses

of depression and Somatic Symptom Disorder, as described by Dr.

Chester,    would   be    reviewed      by     Dr.   Jana    Zimmerman,     Unum’s

psychologist.   In reviewing Wittmann’s file on July 13, 2015, Dr.

Zimmerman    concluded        that   “the    totality   of     the    information

indicated a psychological contribution inclusive of depression and

somatic focus but not impairment as of 10/3/14 and beyond.”                    She

noted that, as reported by Dr. Chafetz, the neuropsychological



                                        13
test   results    did    not    support    Wittmann’s        reported      memory   and

concentration problems.

       By letter dated July 20, 2015, Unum informed Wittmann that it

was again upholding its decision because the “results d[id] not

support reported memory and concentration problems and/or problems

with disconnection or a history of neuropathology as Dr. Chafetz

explained.”      That letter also advised:

       Unum Life Insurance Company of America has completed our
       review of your appeal. No further review is available
       and your appeal is now closed.
                                . . .

       If you disagree with this decision, you have a right to
       bring a civil suit under section 502(a) of the Employee
       Retirement Income Security Act of 1974.

       On October 24, 2016, before filing suit, Wittmann submitted

to   Unum    a   disability      determination        by     the    Social   Security

Administration and invited Unum to reconsider its decision once

again.      Enclosed with the letter was correspondence from the SSA

dated October 3, 2015, informing Wittmann of her entitlement to

Social Security Disability Income benefits.                         Although the SSA

correspondence     did    not    explain       the   basis    for    the   SSA   award,

Wittmann provided Unum with a copy of a Consultative Psychological

Evaluation Report prepared by board-certified psychologist, Dr.

William Fowler, in connection with her claim for SSDI benefits.

Dr. Fowler’s report summarized Wittmann’s self-reported complaints




                                          14
of muscle and joint pain, fatigue, and forgetfulness.   In terms of

Wittmann’s mood, Dr. Fowler stated:

     She reports that her doctors tell her that she is
     depressed although she does not feel depressed.      She
     reports limited energy however.    There are reportedly
     days that she makes herself get out of bed and then sits
     down and cannot seem to get up from the chair.       She
     reportedly sometimes starts but cannot bring herself to
     finish tasks. She denies crying spells. She does report
     impaired attention and concentration.     She rates her
     current depression as a 5 or 6/10. She does present as
     dysphoric and worrisome today.

Dr. Fowler further noted:

     She does report some periods of forgetfulness and
     confusion but today shows fairly good ability to carry
     out cognitive tasks of memory, although some focus and
     persistent issues are noted.     She does show what is
     likely some decline in attention and concentration.
     Persistence appears shortened and pace is slow. Given
     the cognitive demands of her profession, it does seem
     that she would currently have some difficulty performing
     work related tasks, including ability to focus, read,
     retain, analyze, and recall information. Complaints of
     lowered energy, pain, and fibromyalgia may render her
     unable to perform even simple job tasks in a stable,
     reliable manner.

Emphasis added.   Dr. Fowler concluded by noting the following

diagnostic impressions:

     Major Depressive Episode
     Anxiety NOS
     Rule out pseudo dementia secondary to depression

On October 31, 2016, Unum advised that it would consider the new

information provided.     Thereafter, Unum made several attempts to

obtain the SSA file but ultimately never received it.         After

reviewing Dr. Fowler’s report on January 17, 2017, Dr. Zimmerman


                                  15
maintained her opinion that the evidence indicated a psychological

contribution but not impairment.      She noted that Dr. Fowler did

not   mention   reviewing   Wittmann’s   medical   records   or   the

neuropsychological test results from Dr. Chaftez.       She further

noted that the limited information available to Dr. Fowler was not

sufficient to support his “psychiatric diagnostic impressions or

[for him to] rule in or out cognitive impairment from pseudo-

dementia or any other [behavioral health] or physical etiology.”

      By letter dated January 24, 2017, Unum granted Wittmann mental

illness disability benefits from June 30, 2014 through June 30,

2016 and stated that it would investigate further to determine her

entitlement to benefits beyond 24 months for a disability unrelated

to mental illness. 4   Unum explained its decision to Wittmann’s

attorney as follows:

      You supplied a copy of your client’s Social Security
      Disability award letter dated October 3, 2015, and a
      copy of the independent exam with Dr. Fowler,
      psychologist.    Dr. Fowler noted Major Depressive

4 Pursuant to the Plan, benefits are payable through the earliest
of the participant’s expected retirement date or the cessation of
the disability.    However, “[t]he lifetime cumulative maximum
benefit period for all disabilities due to mental illness is 24
months.”

The Plan defines “mental illness” as
     a psychiatric or psychological condition classified in
     the Diagnostic and Statistical Manual or Mental Health
     Disorders (DSM), published by the American Psychiatric
     Association, most current as of the start of a
     disability. Such disorders include, but are not limited
     to, psychotic, emotional or behavioral disorders, or
     disorders relatable to stress.
                                 16
     Episodes, Anxiety NOS and rule out pseudo-dementia
     secondary to depression.   As you know, we have not
     received a copy of her Social Security claim file as
     requested.

     In giving significant weight to the Social Security
     Administrator’s   finding   of  disability,  we  have
     determined benefits are payable through June 30, 2015
     for Ms. Wittman’s mental illness disability.

     In response, Wittmann’s attorney advised Unum that Wittmann

had not made a claim for a disability due to mental illness and

that the reports of Dr. Fowler and Dr. Chafetz did not support the

existence of an impairing psychiatric condition.        The letter also

indicated that Wittmann would provide updated medical records.        On

May 12, 2017, Dr. Chester, Wittmann’s psychiatrist, submitted

updated records, along with a cover sheet stating: “FYI: I hope

you are also getting info from ALL HER OTHER MD’S.”          Among the

records submitted by Dr. Chester include a May 22, 2015 office

visit note in which he opined that Dr. Chafetz’s neuropsychological

testing would “probably not help her to be ‘disabled’” and a July

20, 2016 note in which he reported: “Fatigue is worse.        Still in

a lot of pain.    She sleeps all the time.”      Unum also received a

letter   from   Susan   Costa,   Wittmann’s   massage   therapist,   who

reported that Wittmann’s muscles “are contracted from head to toe”

and that the “fascia is thick and congested,” which “is consistent

with a client that would have an acute muscle injury or chronic

muscle instability.”



                                   17
     To further assess Wittmann’s alleged inability to work due to

a physical condition, Unum retained Hub Enterprises, Inc. to

surveil Wittmann on Wednesday, July 12, 2017 and Thursday, July

13, 2017 from the early morning through the afternoon hours.

According to the investigator’s report, Wittmann was observed

receiving a package from a delivery person while standing in her

doorway and walking onto her patio to move furniture pillows.    It

was also noted that Wittmann did not leave her residence during

either surveillance period.

     The updated information was reviewed by Dr. Smith on July 25,

2017 and Dr. Bress on July 29, 2017.     Both physicians concluded

that the updated records did not support specific functional or

cognitive defects or lack of full-time sedentary work capacity.

By letter dated July 31, 2017, Unum notified Wittmann’s attorney

that Wittmann was not entitled to additional benefits because there

was “no evidence for any physical/organic medical problems which

would preclude full-time Sedentary work from June 30, 2016 to the

present.”   This letter did not discuss the results of Unum’s

surveillance.

     On September 22, 2017, Wittmann sued Unum for the denial of

her claim for physical disability benefits under her long-term

disability plan, pursuant to Section 502(a)(1)(B) of the Employee

Retirement Income Act of 1974.    29 U.S.C. § 1132(a)(1)(B).   Four

months later, by letter dated February 25, 2018, Wittmann’s counsel

                                 18
requested an administrative appeal of Unum’s July 2017 decision.

Because the request was made within the requisite 180-day appeal

period, Unum agreed to consider the appeal; it then filed a motion

to dismiss this lawsuit for failure to exhaust administrative

remedies, or in the alternative, to stay the proceedings pending

the exhaustion of administrative remedies.              Before the Court had

the   opportunity     to    consider   that   motion,   Unum   completed   its

administrative review, rendering the motion moot. 5

      Several months later, Wittmann moved to strike from the

administrative record all documents generated after her complaint

was filed on September 22, 2017, and Unum moved for partial summary

judgment     that   all    documents   associated   with   Wittmann’s   post-

litigation administrative appeal are part of the administrative

record, or in the alternative, for summary judgment dismissing

Wittmann’s suit for failure to exhaust administrative remedies.

In granting Wittmann’s motion and denying Unum’s, this Court stated

that Wittmann exhausted her administrative remedies as of July 20,

2015, and that no documents generated after September 22, 2017

would   be    considered     in   determining   whether    Unum   abused   its




5 In considering the post-lawsuit administrative appeal, Unum
retained an independent rheumatologist to review new medical
information submitted by Wittmann.    Thereafter, Unum upheld its
determination that Wittmann was not entitled to benefits exceeding
24 months for a disability unrelated to mental illness.
                                       19
discretion in denying her claim for long-term disability benefits.

See Order & Reasons dtd. 10/31/18.

     Thereafter, Wittmann moved to supplement the administrative

record with the Unum Benefits Center Claims Manual and for summary

judgment that Unum acted arbitrarily and capriciously in denying

her claim for long-term disability benefits, such that she is

entitled to an award of benefits, as well as attorney’s fees and

costs.     Not to be outdone, Unum filed its own motion for summary

judgment on the administrative record and moved to strike the

expert report of Dr. Davis, as well as all other exhibits not

contained within the administrative record, and to remove this

matter from the Court’s trial docket to be decided on the parties’

briefs.    In response, on November 30, 2018, the Court removed this

matter from its trial docket to be decided upon the parties’ cross-

motions for summary judgment.

     Most recently, in its Order and Reasons dated December 13,

2018, this Court granted Wittmann’s motion to supplement the

administrative record with the Unum Benefits Center Claims Manual

and denied Unum’s motion to strike.            In so doing, the Court

reasoned    that   the   Claims   Manual   properly   forms   part   of   the

administrative record because Unum had access to and an opportunity

to consider its own manual during its pre-litigation review of

Wittmann’s claim, that Dr. Davis’s report would assist the court

in understanding medical terms and procedures contained within

                                     20
administrative record, and that all other exhibits highlighted by

Wittmann fall within at least one of the five exceptions to the

general rule that judicial review in an ERISA action is limited to

the administrative record.         The Court also set forth a briefing

schedule for the parties’ cross-motions for summary judgment and

ordered Wittmann to submit supplemental briefing as to how the

admission of the Claims Manual, training documents, and Dr. Davis’s

expert report impacts the analysis of whether Unum abused its

discretion in denying her claim for long-term disability benefits.

      Both sides have submitted supplemental memorandum in support

of their respective positions, and the Court now considers their

cross-motions for summary relief.

                                     I.

                                     A.

      “Standard summary judgment rules control in ERISA cases.”

Ramirez v. United of Omaha Life Ins. Co., 872 F.3d 721, 725 (5th

Cir. 2017) (citations omitted).           Federal Rule of Civil Procedure

56   instructs   that    summary   judgment    is   proper   if   the   record

discloses no genuine dispute as to any material fact such that the

moving party is entitled to judgment as a matter of law.                    No

genuine dispute of fact exists if the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party.

See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986).        A genuine dispute of fact exists only “if the

                                     21
evidence is such that a reasonable jury could return a verdict for

the non-moving party.”       Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).

     The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion.             See id.    In this regard,

the non-moving party must do more than simply deny the allegations

raised by the moving party.          See Donaghey v. Ocean Drilling &

Exploration Co., 974 F.2d 646, 649 (5th Cir. 1992).                      Rather, he

must come forward with competent evidence, such as affidavits or

depositions, to buttress his claims.             Id.   Hearsay evidence and

unsworn documents that cannot be presented in a form that would be

admissible   in   evidence    at   trial    do   not   qualify      as    competent

opposing evidence.     Martin v. John W. Stone Oil Distrib., Inc.,

819 F.2d 547, 549 (5th Cir. 1987); Fed. R. Civ. P. 56(c)(2).

“[T]he   nonmoving   party     cannot      defeat    summary       judgment     with

conclusory   allegations,     unsubstantiated        assertions,         or   only   a

scintilla of evidence.”        Hathaway v. Bazany, 507 F.3d 312, 319

(5th Cir. 2007) (internal quotation marks and citation omitted).

Ultimately, “[i]f the evidence is merely colorable . . . or is not

significantly     probative,”      summary       judgment     is     appropriate.

Anderson, 477 U.S. at 249 (citations omitted); King v. Dogan, 31

F.3d 344, 346 (5th Cir. 1994) (“Unauthenticated documents are

improper as summary judgment evidence.”).



                                     22
     Summary judgment is also proper if the party opposing the

motion fails to establish an essential element of his case. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In deciding

whether a fact issue exists, courts must view the facts and draw

reasonable inferences in the light most favorable to the non-

moving party.   Scott v. Harris, 550 U.S. 372, 378 (2007).           Although

the Court must “resolve factual controversies in favor of the

nonmoving party,” it must do so “only where there is an actual

controversy, that is, when both parties have submitted evidence of

contradictory facts.”     Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013) (internal quotation marks and citation

omitted).

                                   B.

     ERISA    confers   jurisdiction     on    federal    courts    to   review

benefit determinations by fiduciaries or plan administrators.                29

U.S.C. § 1132(a)(1)(B).       In other words, section 1132 of ERISA

gives a plan participant standing to bring suit in federal district

court “to recover benefits due . . . under the terms of [the] plan,

to enforce . . . rights under the terms of the plan, or to clarify

. . . rights to future benefits under the terms of the plan.”               Id.

     The     standard   of    judicial        review     afforded    benefits

determinations depends upon whether a plan administrator is vested

with discretionary authority.        Courts generally review benefit

determinations de novo.      See Firestone Tire & Rubber Co. v. Bruch,

                                   23
489 U.S. 101, 115 (1989); Conkright v. Frommert, 559 U.S. 506, 512

(2010). But “[w]hen an ERISA plan lawfully delegates discretionary

authority to the plan administrator, a court reviewing the denial

of a claim is limited to assessing whether the administrator abused

that discretion.”       Ariana M. v. Humana Health Plan of Tex., Inc.,

884 F.3d 246 (5th Cir. 2018) (en banc); see Anderson v. Cytec

Indus., Inc., 619 F.3d 505, 512 (5th Cir. 2010) (When a benefits

plan “gives the administrator or fiduciary discretionary authority

to determine eligibility for benefits or to construe the terms of

the plan,” the reviewing court applies an abuse of discretion

standard to the plan administrator’s decision to deny benefits.).

Thus,   where,    as    here, 6   “an   administrator   has   discretionary

authority with respect to the decision at issue, the standard of

review [is] abuse of discretion.”            See White v. Life Ins. Co. of

N. Am., 892 F.3d 762, 767 (5th Cir. 2018) (quoting Conn. Gen. Life

Ins. Co. v. Humble Surgical Hosp., LLC, 878 F.3d 478, 483 (5th

Cir. 2017) (citations omitted)).         Accordingly, in reviewing Unum’s

decision   to    deny    Wittmann’s     claim   for   long-term   disability

benefits, this Court is limited to determining whether Unum abused

its discretion.    Id.

     The deference inherent in an abuse of discretion standard of

review means that “no court may substitute its own judgment for


6Here, it is undisputed that the Plan vests Unum with discretionary
authority to make benefits determinations.
                                        24
that of the plan administrator.”                McCorkle v. Metro. Life Ins.

Co., 757 F.3d 452, 457-58 (5th Cir. 2014) (citations omitted).

Indeed, the Fifth Circuit has cautioned district courts that “they

are serving in an appellate role . . . and their latitude in that

capacity is very narrowly restricted by ERISA and its regulations.”

Id. at 456-57.

       Under   the   abuse    of   discretion     standard,     the   Court   must

determine whether the administrator's decision was “arbitrary and

capricious.”       Anderson v. Cytec Indus., Inc., 619 F.3d 505, 512

(5th Cir. 2010) (per curiam).              A decision is arbitrary only if

made “without a rational connection between the known facts and

the    decision    or    between   the    found   facts   and   the   evidence.”

Bellaire Gen. Hosp. v. Blue Cross Blue Shield, 97 F.3d 882, 828

(5th    Cir.      1996).     Moreover,     the    Court’s     “review    of     the

administrator’s         decision   need   not    be   particularly    complex    or

technical; it need only assure that the administrator’s decision

fall[s] somewhere on a continuum of reasonableness—even if on the

low end.”      Corry v. Liberty Life Assur. Co., 499 F.3d 389, 398

(5th Cir. 2007) (quotation omitted).              As a factor in determining

whether Unum has abused its discretion in denying benefits, the

Court must also consider Unum’s conflict of interest that arises

from its dual role in evaluating claims for benefits and paying

benefits.      See Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 108

(2008); see also Holland v. Int’l Paper Co. Retirement Plan, 576

                                          25
F.3d 240, 247 n.3 (5th Cir. 2009) (noting that the Supreme Court

in Glenn “directly repudiated the application of any form of

heightened standard of review to claims denials in which a conflict

of interest is present”).      The significance of this factor is

determined on a case by case basis; a structural conflict of

interest

     should   prove  more   important    (perhaps   of   great
     importance) where circumstances suggest a higher
     likelihood that it affected the benefits decision,
     including, but not limited to, cases where an insurance
     company administrator has a history of biased claims
     administration. It should prove less important (perhaps
     to the vanishing point) where the administrator has
     taken active steps to reduce potential bias and to
     promote accuracy, for example, by walling off the claim
     administrators from those interested in firm finances,
     or   by  imposing   management   checks   that   penalize
     inaccurate decisionmaking irrespective of whom the
     inaccuracy benefits.

Glenn, 554 U.S. at 108, 117.   “When a claimant . . . does not come

forward with any evidence that the conflict of interest influenced

the . . . benefits decision, the court gives this factor little or

no weight.”   McCorkle, 757 F.3d at 458 n.17 (citations omitted).

On the other hand, “a reviewing court may give more weight to a

conflict of interest, where the circumstances surrounding the plan

administrator’s decision suggest ‘procedural unreasonableness.’”

Schexnayder v. Hartford Life & Accident Ins. Co., 600 F.3d 465,

469 (5th Cir. 2010) (quoting Glenn, 554 U.S. at 118). 7


7 Wittmann asks this Court to apply a “moderately heightened level
of scrutiny,” in light of Unum’s conflict of interest and
                                 26
     Whether   the   administrator's   decision   is   supported   by

substantial evidence is the next inquiry.    Anderson, 619 F.3d at

512 (citation omitted) (“In addition to not being arbitrary and

capricious, the plan administrator’s decision to deny benefits

must be supported by substantial evidence.”); Truitt v. Unum Life

Ins. Co. of America, 729 F.3d 497, 509 (5th Cir. 2013) (where the

parties did not dispute that there was substantial evidence to




procedural unreasonableness. To support this contention, Wittmann
points to Robinson v. Aetna Life Insurance Co., 443 F.3d 389, 396
(5th Cir. 2006), in which the Fifth Circuit applied a “modified
abuse of discretion standard” because of the administrator’s
conflict of interest in serving both as the administrator and
insurer under the plan. Specifically, the Robinson court noted
that a conflicted administrator “is ‘entitled to all but a modicum’
of the deference afforded to unconflicted administrators.”      Id.
(quoting Lain v. UNUM Life Insurance, 279 F.3d 337, 343 (5th Cir.
2002)). Wittmann also invokes Lamanna v. Special Agents Mutual
Benefits Association, 546 F. Supp. 2d 261, 288 (W.D. Pa. 2008), in
which the U.S. District Court for the Western District of
Pennsylvania perceived within the administrative record “an
inexplicable chasm between the opinions of Plaintiff’s own
physicians and those who performed IMEs at [the administrator’s]
request.”    The Lamanna court went on “to apply a moderately
heightened level of scrutiny,” in light of the administrator’s
structural conflict of interest, coupled with numerous procedural
irregularities in handling the claim. Id. Because Unum operates
under a similar structural conflict of interest and has allegedly
acted unreasonably in a procedural sense, Wittmann invites this
Court to apply a moderately heightened level of scrutiny in
reviewing Unum’s handling of her claim.
     But, binding precedent post-dating Robinson precludes this
Court from acceding to Wittmann’s request. See Metro. Life Ins.
Co. v. Glenn, 554 U.S. 105, 108 (2008); see also Holland v. Int’l
Paper Co. Retirement Plan, 576 F.3d 240, 247 n.3 (5th Cir. 2009).
As such, the Court will consider the conflict of interest that
arises from Unum’s dual role in evaluating claims and paying
benefits as a factor in determining whether Unum abused its
discretion in denying Wittmann’s long-term disability claim.
                                27
support benefits decision, the court need only consider whether

the       plan    administrator    “otherwise       abused   its        discretion”     in

denying          benefits). 8     “Substantial      evidence       is    more   than    a

scintilla, less than a preponderance, and is such relevant evidence

as    a    reasonable      mind   might    accept   as    adequate       to   support   a

conclusion.”          Corry, 499 F.3d at 398 (citations omitted).

          Given the deference this Court owes the plan administrator,

Wittmann bears the burden to prove that the denial of benefits was

arbitrary and capricious or that substantial evidence does not

support Unum’s decision.           White, 892 F.3d at 770 (citing George v.

Reliance Standard Life Ins. Co., 776 F.3d 349, 352 (5th Cir.

2015)); Anderson, 619 F.3d at 512-13.

                                           II.

          Wittmann     contends   that    Unum   arbitrarily       and    capriciously

denied her claim for long-term disability benefits because its

decisions          contravene     the     evidence,      ERISA’s        claims-handling

procedures, and Unum’s own internal documents.                          Along the way,

Wittmann repeatedly takes issue with Unum’s refusal to credit


8 The focus of the substantial evidence inquiry is on the plan
administrator’s decision; it is irrelevant to the reviewing court
whether substantial evidence exists to support a plaintiff’s
claim. See Ellis v. Liberty Life Assur. Co., 394 F.3d 262, 273
(5th Cir. 2004) (rejecting the plaintiff’s argument that
substantial evidence supported her claim of total disability as
“misapprehending the burden of proof under ERISA” and noting that
“[w]e are aware of no law that requires a district court to rule
in favor of an ERISA plaintiff merely because he has supported his
claim with substantial evidence, or even with a preponderance.”).
                                            28
evidence favorable to her, the shifting bases for its decisions,

and its structural conflict of interest.      Unum counters that it

did not abuse its discretion in determining that Wittmann failed

to prove she is disabled because of fibromyalgia, or in providing

her with 24 months of benefits due to a mental illness, because

both decisions were based upon substantial evidence.

      (1)   Failure to Credit Opinions of Treating Physicians &
            Complaints of Subjective Symptoms

      The Court first considers Wittmann’s contention that Unum

abused its discretion by ignoring or arbitrarily refusing to credit

the   opinions   and   medical   evidence   submitted   her   treating

physicians, as well as her own subjective complaints of pain,

fatigue, and concentration problems.

                                  a.

      At the outset, Wittmann complains that, in initially denying

her claim in October of 2014, Unum wholly ignored evidence of

tender point testing submitted by her physicians. 9      In providing




9 According to Unum’s training materials and Dr. Davis’s report,
tender point testing is often used to diagnose fibromyalgia.
Unum’s “Fibromyalgia and Chronic Fatigue Syndromes Overview”
provides, in part:

      FMS is a syndrome of widespread pain, decreased pain
      threshold   (tenderness)   and   other    characteristic
      symptoms.   The 1990 American College of Rheumatology
      Criteria for the Classification of FMS is often used for
      diagnoses:
         • History of widespread pain
                                  29
Wittmann with “Information That Supports Our Decision,” Unum’s

October 3, 2014 claim denial letter states:

     The   second  reviewing   physician   agreed   with  the
     conclusion of the first reviewing physician about your
     functional capacity. The following was observed:
        • You have undergone an extensive medical evaluation
          and   testing   to   date   with   no   significant
          abnormalities identified.
                                 . . .
        • There has been no evidence of any tender point
          testing to support a diagnosis of Fibromyalgia.
          All testing has been normal.     There has been no
          evidence of pain behavior during any office visits.

Emphasis added.   However, Wittmann notes, on April 24, 2013, Dr.

Austin Fraser, a rheumatologist who practices in Dr. Davis’s

office, reported that she exhibited tenderness over all 18 tender



              o Pain that occurs on both sides of the body,
                above and below the waist and involving the
                skull and vertebrae
              o Present for greater than 3 months
       •   Tender points
              o Discreet tender spots located in the skeletal
                muscle band
              o At least 11 out of the 18 tender points should
                be present

     Since persons with FMS have no objective abnormalities
     on physical examination and no abnormalities on
     diagnostic testing, the diagnosis is based upon the
     person’s subjective report and subjective response to
     physical examination.

Rec. Doc. 126-10 at 000095-000096. Similarly, Dr. Davis explains
in his report that tender point testing is “performed by the
examining clinician placing normal pressure on the patient’s body
over the 18 designated points, and asking the patient to indicate
tenderness or observing the patient grimace or withdraw from the
painful pressure.” See Report of William E. Davis, Rec. Doc. 122-
2.
                                30
points (“Fibromuscular exam: 18/18”).                 He also indicated that she

“[a]ppears to have fibromyalgia.”                Moreover, on January 3, 2014,

Dr. Davis – her treating rheumatologist – reported a diagnosis of

fibromyalgia      and     observed      that    she    was   “[t]ender      over   all

myofascial trigger points.”               Similarly, on March 21, 2014, Dr.

Lizana reported that “Palpation Evaluation Revealed Tenderness in

the: cervical Spine C2-C3; Thoracic Spine mid; Lumbar Spine L5, S1

and Sacro-Iliac Joint R/L.”

     Unum counters that its reviewing physician was correct in

noting that the records of Wittmann’s treating physicians do not

discuss a physical examination of specific tender points and the

results    of    palpating      those     areas.       Although    this    contention

overlooks the reports of Dr. Fraser and Dr. Lizana, which do

discuss    the     palpation       of     tender      points,     this    discrepancy

nonetheless appears to be one without consequence.

     Notably, the administrative record reveals that Wittmann’s

claim was not denied because she failed to meet the diagnostic

criteria for fibromyalgia.           Rather, Wittmann’s claim was initially

denied    in    October    of     2014,    in    part,   because     the    reviewing

physicians – Dr. Smith and Dr. Bress – found no objective evidence

in her medical records to support the conclusion that she could

not perform her occupational duties as an attorney.

     Moreover, on appeal, Dr. Bartlett explicitly recognized that,

although       Wittmann     may     have       been    validly     diagnosed       with

                                           31
fibromyalgia, the relevant issue is her capacity to perform her

occupational duties.   Specifically, Dr. Bartlett stated:

     Regardless of the presence or absence of FMS, however,
     the insured’s functional capacity is what matters. FMS
     is not in and of itself necessarily a disabling diagnosis
     and many people with FMS work full-time, controlling
     their symptoms with exercise and medications. 10

Indeed, the plain terms of the Plan required Wittmann to provide

     proof of your claim, . . . at your own expense, [which]
     must show: . . . that your sickness or injury causes you
     to have limitations on your functioning and restrictions
     on your activities preventing you from performing the
     material and substantial duties of your regular
     occupation.

Emphasis added. And Unum denied her claim for long-term disability

benefits on the ground that she did not satisfy her burden of

proving that she could not perform her occupational duties as an

attorney.

     In this regard, Wittmann contends that Unum acted arbitrarily

and capriciously because it credited neither the submissions of

her treating physicians, who opined that she was unable to work


10In Burell v. Prudential Insurance Company of America, 820 F.3d
132 (5th Cir. 2016), the Fifth Circuit addressed a similar argument
advanced by a plaintiff that an insurer committed flagrant
procedural violations by ignoring a treating physician’s MS
diagnosis.   In determining that the insurer did not abuse its
discretion, the Fifth Circuit reasoned:
     Regardless of any disagreement between Prudential’s
     claim reviewers, a diagnosis of MS is not sufficient on
     its own for Burell to qualify for long-term disability
     benefits under the Plan. To qualify, Burell’s MS must
     also render him “unable to perform the material and
     substantial duties of [his] regular occupation.”
Id. at 138-39.
                                32
full-time as an attorney, nor her own subjective complaints of

pain and fatigue; instead, Unum cited an absence of objective

evidence   to   support    Wittmann’s    functional   limitations.   Unum

counters that it considered, but was not obliged to accept, the

conclusory opinions of Wittmann’s treating physicians that she was

“unable to work,” which were largely based upon her own subjective

complaints.

     Importantly, the Supreme Court has held that administrators

are not required to embrace the opinions of treating physicians:

     Plan administrators, of course, may not arbitrarily
     refuse to credit a claimant’s reliable evidence,
     including the opinions of a treating physician. But .
     . . courts have no warrant to require administrators
     automatically to accord special weight to the opinions
     of a claimant’s physician; nor may courts impose on plan
     administrators a discrete burden of explanation when
     they credit reliable evidence that conflicts with a
     treating physician’s evaluation.

Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834 (2003).

Moreover, the Fifth Circuit has instructed that “it is the role of

the ERISA administrator, not the reviewing court, to weigh valid

medical opinions.”        Killen v. Reliance Std. Life Ins. Co., 776

F.3d 303, 309 (5th Cir. 2015).      Faced with arguments very similar

to those raised by Wittmann, the Fifth Circuit, in Corry v. Liberty

Life Assurance Co., 499 F.3d 389 (5th Cir. 2007), concluded that

an administrator did not abuse its discretion by terminating

benefits for a disability arising from fibromyalgia.         Although the

Corry court acknowledged that “the administrator did not accept

                                    33
the opinion of [the claimant’s] experts as to the disabling effects

of her symptoms,” it emphasized that “given the three qualified

medical   experts   who    found   no    objective   medical   evidence   of

disability, the administrator . . . was not obliged to accept the

opinion of [the claimant’s] physicians.”             Id. at 401 (emphasis

added).   Courts in the Fifth Circuit have also recognized that a

“plan administrator does not abuse its discretion by making a

reasonable   request      for   some     objective   verification   of    the

functional limitations imposed by a medical . . . condition.”

Dudley v. Sedgwick Claims Mgmt. Servs., 495 F. App’x. 470, 475

(5th Cir. 2012) (quoting Anderson v. Cytec Indus., 619 F.3d 505,

514 (5th Cir. 2010) (per curiam)); see also Foster v. Principal

Life Ins. Co., 280 F. Supp. 3d 871, 901-02 (E.D. La. 2017) (Brown,

J.) (“[W]hile Foster’s complaints of headaches were ‘subjectively

affecting [her] functionality,’ no objective or clinical evidence

was presented to demonstrate that Foster was functionally impaired

by the headaches . . . . Principal did not abuse its discretion in

concluding that Foster was not functionally impaired as a result

of the headaches.”); Keller v. AT&T Disability Income Plan, 664 F.

Supp. 2d 689, 702 (W.D. Tex. 2009) (“Furthermore, Sedgwick did not

abuse its discretion when it did not take Keller’s pain into

account because there was no objective evidence in Keller’s medical




                                        34
records proving that the pain would prevent her from performing

her job duties.”). 11

     In this case, Unum’s reviewing physicians indeed considered

the opinions of Wittmann’s treating physicians – Dr. Cruz, Dr.

Davis, and Dr. Chester - that Wittmann’s complaints of pain and

fatigue impaired her ability to concentrate and precluded her from

working as an attorney. 12   They simply found that those opinions


11 As to her contention that Unum abused its discretion by relying
on an absence of objective evidence to support her functional
limitations, Wittmann invokes Torgeson v. Unum Life Insurance Co.,
466 F. Supp. 2d 1096 (N.D. Iowa 2006).      In Torgeson, the U.S.
District Court for the Northern District of Iowa determined that
Unum abused its discretion by “demanding objective medical
evidence to support [the claimant’s] fibromyalgia and chronic
fatigue conditions . . . and limitations imposed by those
conditions” and “by rejecting the opinions of [] treating
physicians concerning appropriate restrictions and limitations
and, instead, relying on the opinions of reviewing physicians that
her restrictions and limitations were not supported by the record.”
Id. at 1131-32.
      Wittmann’s reliance on Torgeson is misplaced because the
Fifth Circuit has held that an administrator does not abuse its
discretion in crediting the opinions of reviewing physicians that
no objective medical evidence supports the purported disabling
effects of a claimant’s fibromyalgia. See Corry, 499 F.3d at 401.
12 Dr. Cruz, Wittmann’s internist, provided an Attending Physician

Statement, in which he reported: “[A]s of this time she is unable
to perform her job. I am not able to predict when she may resume
usual employment.”
      Dr. Davis, Wittmann’s treating rheumatologist, opined that
Wittmann “has chronic pain and fatigue that likely impair her
ability to focus for 8 hours on complicated issues.” In response
to additional questions posed by Dr. Smith, Dr. Davis stated that
Wittmann’s fatigue and musculoskeletal pain precluded her return
to work.     However, he indicated that he had placed no work
restrictions on Wittmann and was unaware of any objective data
supporting her alleged cognitive deficits.     He also noted that
neuropsychological testing and a functional capacity assessment
should be considered.
                                 35
were unsupported by objective medical evidence.               In addition,

Unum’s physicians affirmatively reached out to Wittmann’s treating

physicians    in   an   attempt   to   understand   the   bases   for   their

opinions.     In initially reviewing Wittmann’s claim, Dr. Smith

reached out to Dr. Davis and Dr. Cruz, and on appeal, Dr. Bartlett

contacted    Dr.   Chester. 13    Because   the   opinions   of   Wittmann’s


      Similarly, Dr. Chester, Wittmann’s psychiatrist, stated: “I
do not believe she has the capacity to function in her job as a
lawyer because of fatigue, pain and lack of ability to
concentrate.”
13 In contending that Unum failed to apply an appropriate level of

scientific analysis to the review of her medical information,
Wittmann alleges that Unum violated the following principles set
forth in the “Medical Information and Resources” section of the
Unum Benefits Center Claims Manual:
      • An opinion from an AP/HCP [Attending Physician/Health
         Care Provider] with a higher level of expertise,
         specialization   or  training   is   generally   more
         persuasive than the opinion from a provider with a
         lesser   level  of   expertise,   specialization   or
         training.
      • The claim file should include the rationale for why,
         or why not, alternative sources of information
         gathering were pursued.
See “Medical Information and Resources,” Rec. Doc. 132-7.
      Specifically, Wittmann contends that Unum’s internists failed
to credit the opinions of her treating rheumatologists – Dr. Davis
and Dr. Niewold – who had more expertise respecting fibromyalgia.
In this regard, Wittmann overlooks that Dr. Cruz – an internist –
submitted an Attending Physician’s Statement in which he reported:
“As of this time she is unable to perform her usual job. I am not
able to predict when she may resume usual employment.”       To the
contrary, Dr. Davis initially reported that he was “uncertain” as
to whether Wittmann could perform the duties of her occupation
full-time and later stated that he was providing her with no
specific work restrictions. And Dr. Niewold did not opine on her
functional capacity whatsoever.
      In a similar vein, Wittmann submits that Unum declined to
undergo a thorough assessment of her subjective symptoms as
contemplated by the “Evaluation of Subjective Symptoms” section of
                                       36
treating physicians did little more than repeat what she had told

them – that her pain and lack of focus prevented her from working

– Unum’s physicians were not obliged to accept their opinions.

See Love v. Dell, Inc., 551 F.3d 333, 337 (5th Cir. 2008) (“ERISA

does   not    require   the   opinions     of   treating   physicians       to    be

preferred over those of other physicians reviewing a file; ERISA

merely requires that the opinions of treating physicians, as with

all evidence submitted by the claimant, actually be taken in

account in an administrator’s determination.”); see also Stiltz v.

Metro. Life Ins. Co., No. 1:05-CV-3052-TWT, 2006 U.S. Dist. LEXIS

65394, at *44 (N.D. Ga. Aug. 30, 2006) (“Based on the record, it

appears      that   [the   treating      physician’s]      opinions     of       the

Plaintiff’s     capabilities    and   his   disability     status     are    based


the Claims Manual, which directs Unum employees to evaluate reports
of subjective symptoms in the following manner:
     1.   obtain   sufficient   information   to   assess  the
     claimant’s reported symptom(s);
     2. assess the validity of the reported symptom(s) by
     determining if:
        • the reported symptom is consistent with the
           underlying medical signs and/or diagnos(es);
        • the       symptom’s      reported      effect     on
           physical/emotional/cognitive     functioning     is
           consistent with other relevant factors; and
     3. determine if any restrictions on activities,
     particularly work-related activities, are consistent
     with supported limitations on function.
Once again, the record reflects that Unum indeed considered
Wittmann’s subjective complaints of pain but noted that the
“absence of data or testing showing impairment from fatigue,
weakness, or cognitive deficits” precluded a finding that she could
not perform her occupational duties on a full-time basis.       See
Appeal Letter dtd. May 29, 2015.
                                      37
primarily on the Plaintiff’s diagnoses and subjective complaints.

Absent any corroborating objective evidence, this is insufficient

to establish that the Plaintiff’s illnesses prevent him from

performing the duties of his occupation.”).

     Moreover, Unum’s determination on May 29, 2015 that Wittmann

was not impaired from symptoms of fibromyalgia was based upon “more

than a scintilla of evidence” – namely, its reviewing physicians’

observations regarding the following evidence in the record:

     •   Dr. Chester’s only support for concluding that
         Wittmann’s chronic pain and fatigue had seriously
         impacted her concentration and ability to remember
         details was that she had missed two appointments with
         his office.

     •   The records contained    no   test   data   to   support
         cognitive deficits.

     •   Dr. Davis acknowledged that there was no objective
         data in the medical records to validate Wittmann’s
         report of cognitive issues, although he recommended a
         functional capacity assessment and neuropsychological
         testing.

     •   There were no notations regarding observed evidence
         of pain, fatigue or cognitive issues during extensive
         evaluations at the Mayo Clinic or with local
         specialists; rather, notes from Wittmann’s physical
         exams described her to be “cheerful,” looking
         “healthy,” and “very comfortable.” 14


14 Although Wittmann criticizes Unum for using her attempts to
maintain a positive attitude against her, she overlooks that Unum’s
own training materials required it to consider whether her alleged
limitations were supported by observation. Specifically, Unum’s
“Fibromyalgia and Chronic Fatigue Syndromes Overview” instructs
Unum personnel to consider, among other things, whether the
restrictions and limitations provided by the Attending Physician
are   “reasonable   and   supported   by    observation,   physical
                                 38
      Furthermore, in upholding its decision on May 29, 2015, Unum

offered to consider the results of neuropsychological testing

Wittmann had undergone if such results were submitted within 30

days.     In his report, Dr. Michael Chafetz, a neuropsychologist,

explained    that    the    testing      showed    generally       intact    abilities

despite high variability within domains.                    For example, Wittmann

demonstrated    varying      attentional        abilities      but   showed       strong

attention and concentration on tasks that have a “high requirement

for   sustained      attention     and     concentration.”           Her     executive

abilities and problem solving were also reported to be strong, and

she showed quick and agile processing speed.                  Although Wittmann’s

memory     processes       were    variable,       she      exhibited       no    memory

dysfunction.         Dr.    Chafetz      further     reported      that     Wittmann’s

occasional     attentional        lapses    could     be,     at   least     in    part,

attributable to her prior history of ADHD.                  Dr. Chafetz also noted

that she was fatigued and suffering from depression; he believed

that the poor sleep itself likely exacerbated her pain condition

and     depressive    symptomology,         making    her     more    distractible.

Ultimately,     he    opined      that     Wittmann’s       “reported      memory    and

concentration problems, and problems with ‘disconnecting’ [we]re

not borne out by testing or a history of neuropathology.”                         After

referring these test results to Dr. Bartlett and Dr. Zimmerman,



examination, and/or diagnostic testing.”                     Rec. Doc. 126-10 at
000099-000100.
                                           39
Unum’s reviewing psychologist, who concluded that the “totality of

the information indicated a psychological contribution inclusive

of depression and somatic focus but not impairment,” Unum upheld

its decision once again on July 20, 2015.

     Accordingly, the Court finds that Unum did not abuse its

discretion in requiring some objective evidence of Wittmann’s

functional    limitations    or   in    upholding   its   decision   when

neuropsychological test results did not corroborate her reported

concentration problems. See Dudley, 495 F. App’x. at 475 (“Without

objective    evidence   of    Plaintiff’s     limitations,    the    plan

administrator had no way to determine whether [her] concentration

was impaired to the point that [she] could not perform [her] job.”)

(internal citations omitted); Foster, 280 F. Supp. 3d at 901-02;

Keller, 664 F. Supp. 2d at 702.

     (2)    Failure to Consult with Rheumatologist During Appeals

     Wittmann next alleges that Unum violated an ERISA procedural

regulation by failing to consult with a rheumatologist in reviewing

her claim on appeal.    Section 2560.503-1(h)(3)(iii) of Title 29 of

the Code of Federal Regulations provides:

     [I]n deciding an appeal of any adverse benefit
     determination that is based in whole or in part on a
     medical judgment . . . the named fiduciary shall consult
     with a health care professional who has appropriate
     training and experience in the field of medicine
     involved in the medical judgment.




                                   40
Emphasis added.       Wittmann contends that, because her claim was for

a physical disability caused by a rheumatic condition – that is,

fibromyalgia – Unum was required to consult with a rheumatologist

in deciding her appeals.         Instead, in conducting the first appeal

review, Unum consulted with Dr. Bartlett, an internist.                          And in

reviewing     her    second    appeal,    Unum      consulted     with     Dr.     Jana

Zimmerman, a psychologist.           Accordingly, Wittmann submits, Unum

violated a clear mandate of law.

     Notably,       Wittmann   points    to    no    case   law   to     support    the

proposition     that     §     2560.503-1(h)(3)(iii)          requires       a     plan

administrator to consult with a specialist in conducting an appeal

review. To the contrary, courts have noted that “[t]his regulation

is not so hyper-technical . . . that it requires a medical

diagnosis by [one type of] specialist to be reviewed by another

equally credentialed specialist.”             See Larque v. SBC Commc'ns Inc.

Disability Income Plan and Core, Inc., No. SA-04-CA-0883-XR, 2005

U.S. Dist. LEXIS 35263, at *23 n.13 (E.D. Tex. Dec. 14, 2005).

During the first appeal review, Wittmann’s file was reviewed by

Dr. Bartlett, who is board certified in Family Medicine.                             As

previously    discussed,       Dr.   Bartlett       indicated     that    Wittmann’s

condition may well meet the diagnostic criteria for fibromyalgia

but recognized that fibromyalgia is not necessarily a disabling

diagnosis in and of itself.



                                         41
       Nonetheless, Wittmann contends that Dr. Bartlett was not

qualified to review her medical records because he erroneously

noted that her “complaints of pain, fatigue and cognitive problems”

were not in “proportion” to “diagnostic tests and lab studies in

the file.”      According to Unum’s own training materials pertaining

to fibromyalgia, Wittmann submits, no such diagnostic tests and

lab studies exist for fibromyalgia:

       Since persons with FMS have no objective abnormalities
       on physical examination and no abnormalities on
       diagnostic testing, the diagnosis is based upon the
       person’s subjective report and subjective response to
       physical examination.”

See “Fibromyalgia and Chronic Fatigue Syndromes Overview,” Rec.

Doc.   126-10    at   000095-000096.        In   a   similar   vein,   Wittmann

contends, Dr. Davis’s expert report sheds lights on the profound

lack of understanding of fibromyalgia demonstrated by Unum in its

claims decisions.      For instance, Dr. Davis explains:

       The tests done to support a diagnosis of fibromyalgia
       are those tests needed to exclude a peripheral cause of
       the patient’s pain. The physical examination is [sic]
       should be normal except for tenderness out of proportion
       to physical abnormalities.

See Report of William E. Davis, Rec. Doc. 122-2 at p. 2.                 In so

arguing, Wittmann overlooks that Dr. Bartlett’s report opined on

whether her symptoms were impairing – not on whether fibromyalgia

was a proper diagnosis.      See Hysick v. Reliance Standard Life Ins.

Co., No. A-04-CA-176LY, 2006 WL 8431990, at *14 (W.D. Tex. Dec.

18, 2006) (rejecting claimant’s argument that administrator was

                                       42
required to consult with a specialist in each area of her diagnoses

where reviewing physician “did not opine as to the validity of

[her]   diagnoses”       and    instead    “focused      on    whether    or    not    her

symptoms were impairing”).

       Moreover,       Unum’s      training        materials         pertaining        to

fibromyalgia also emphasize the importance of “focusing on the

impact of the claimant’s functioning rather than the diagnosis

itself.”      See   “Fibromyalgia          and     Chronic      Fatigue        Syndromes

Overview,” Rec. Doc. 126-10 at 000098.                   Notably, Unum stated in

its May 29, 2015 appeal letter that “[w]hile there is no definitive

test    for   the   presence      or    absence    of    fibromyalgia,         there   is

neuropsychiatric         testing       available    which      can     quantify       both

cognitive deficits and the presence or absence of psychiatric

conditions.”             As      previously        discussed,          Wittmann        had

neuropsychological            testing     performed       by     Dr.      Chafetz,      a

practitioner of her own choosing, after he which he opined that

her “reported memory and concentration problems, and problems with

‘disconnecting’ [we]re not borne out by testing or a history of

neuropathology.”         Because Wittmann has not demonstrated how Dr.

Bartlett’s      lack     of     specialized        knowledge      compromised          the

administration      of    her    claim,    she     has   failed      to   establish      a

procedural violation on this basis.

       The second administrative appeal of Wittmann’s claim amounted

to a review of Dr. Chafetz’s neuropsychological test results to

                                           43
determine whether Wittmann exhibited cognitive deficits.                   As such,

Unum reasonably consulted with a psychologist, Dr. Jana Zimmerman,

to perform this review.           Wittmann’s contention that Unum was

required to have a rheumatologist review the results of Wittmann’s

neuropsychological evaluation performed by a neuropsychologist is

unpersuasive.         Accordingly,     the     Court    finds     no     procedural

unreasonableness associated with Unum’s failure to consult with a

rheumatologist during the appeal review process.

       (3)   Mental Illness Disability Benefits: Refusal to Credit
             SSA’s Disability Determination & Failure to Comply with
             ERISA Regulations

       Wittmann    next   takes   issue     with    Unum’s     January    24,   2017

decision to award her mental illness disability benefits based on

depression, payable for 24 months. She contends that, in so doing,

Unum   (1)   arbitrarily     refused      to   credit    the    Social     Security

Administration’s      disability      determination,      and    (2)     failed    to

comply with two ERISA claims-handling regulations.

                                       a.

       The Supreme Court had held that an ERISA administrator’s

failure to acknowledge an SSA determination is a factor to consider

in determining whether the denial of benefits was an abuse of

discretion.       See Glenn, 554 U.S. at 108.           In a similar vein, the

Unum   Benefits     Center   Claims    Manual      provides     that   “the     SSA’s

judgment that a claimant is disabled will weigh heavily in the

claimant’s favor as we make our own disability determination under

                                       44
the applicable company policy” and that “any decision which is

contrary to the SSA award requires a well-articulated reason

supported by the facts.” See “Social Security Significant Weight,”

Rec. Doc. 132-4 at p. 1.

      After receiving a favorable disability determination from the

SSA, Wittmann asked Unum to reconsider its decision, and Unum

agreed to do so.        She then provided Unum with a disability award

letter from the SSA, which did not state the basis for the award,

and a copy of a “Consultative Psychological Evaluation” conducted

by Dr. Fowler, a psychologist. In his report, Dr. Fowler indicated

that he had performed a Mental Status Evaluation, and he noted

diagnoses of Major Depressive Disorder and Anxiety NOS.              As to her

functional capacity, Dr. Fowler opined:

      Given the cognitive demands of her profession, it does
      seem that she would currently have some difficulty
      performing work related tasks, including ability to
      focus, read, retain, analyze, and recall information.
      Complaints of lowered energy, pain, and fibromyalgia may
      render her unable to perform even simple job tasks in a
      stable, reliable manner.

      Wittmann contends that Dr. Fowler’s report can only lead to

one   conclusion    –    that   she   is    disabled   due   to   symptoms   of

fibromyalgia.      Accordingly, she submits, Unum arbitrarily refused

to credit the findings contained within this report by concluding

that she received SSDI benefits because of a mental illness.

      The Court disagrees that Unum abused its discretion in making

this determination. Rather, the Court finds that it was reasonable

                                       45
for Unum to conclude that Dr. Fowler’s report supported the SSA’s

issuance of disability benefits on the basis of a mental illness.

As previously discussed, the SSA award letter does not identify

the reason that benefits were awarded.              And the consultative

report, which supports the SSA’s disability determination, was

prepared by a psychologist, to whom Wittmann was referred “to

assess a claim for disability due to depression and fibromyalgia,”

and who noted diagnoses of depression and anxiety.         Indeed, if the

SSDI benefits were based upon Dr. Fowler’s remarks concerning

fibromyalgia, the SSA relied upon an opinion that a psychologist

is not qualified to give.       See Wildman v. Astrue, 596 F.3d 959,

967 (8th Cir. 2010) (“[T]he psychologists largely based their

determination that [the claimant] could not work on their analysis

of [her] physical ailments.       Since this is indeed beyond their

expertise as psychologists, the ALJ did not err when he disregarded

their opinions for this reason.”).

     In a similar vein, Wittmann complains that Unum’s decision to

award   mental   illness   disability    benefits   was   not   based   upon

substantial evidence.      She contends that this determination wholly

ignored that (1) she has never claimed to be disabled due to any

mental illness, (2) no medical professional has concluded she is

disabled due to any mental illness, and (3) Unum’s own reviewing

psychologist, Dr. Zimmerman, determined that Wittmann did not

suffer any psychiatric impairment from depression. The Court finds

                                    46
that Unum’s January 2017 decision did not amount to an abuse of

discretion on any of these bases.                 As to the first proposition,

Wittmann does not explain how the fact that she never claimed to

be disabled due to a mental illness assists her cause.                     Pursuant

to the Plan, “[t]he lifetime cumulative maximum benefit period for

all disabilities due to mental illness is 24 months.”                      The Plan

further defines “mental illness” to include “psychotic, emotional

or behavioral disorders” and “disorders relatable to stress.”                     The

Plan   does     not,   however,    require      Wittmann    to    claim    a   mental

disorder.       See Bistany v. Reliance Standard Life Ins. Co., 55 F.

Supp. 3d 956, 966 n.7 (S.D. Tex. 2014).                 Second, while Wittmann

contends that no medical professional ever concluded that she is

disabled due to a mental illness, she overlooks that she provided

Unum with evidence regarding her mental health diagnoses:

  •    Dr. Chester, Wittmann’s treating psychiatrist, noted a
       diagnosis of Somatic Symptom Disorder with predominant pain,
       persistent;

  •    Dr.   Chafetz,  a   neuropsychologist,   listed                   “Depressive
       Disorder” as a diagnostic consideration;

  •    Dr. Fowler, a psychologist, performed a mental status
       examination and diagnosed Wittmann with (1) Major Depressive
       Episode, (2) Anxiety NOS, and (3) Rule out pseudo-dementia
       secondary to depression.

       Third,     in   emphasizing     that       Unum’s    own    Dr.    Zimmerman

determined      that   Wittmann     was     not    impaired      from    depression,

Wittmann misconstrues Dr. Zimmerman’s overall impression regarding

Dr.    Fowler’s    report   –     namely,      that   the   limited      information

                                          47
available   to    Dr.     Fowler   was    not    sufficient        to    support     his

“psychiatric diagnostic impressions or [for him to] rule in or out

cognitive impairment from pseudo-dementia or any other [behavioral

health] or physical etiology.”             (emphasis added).             Accordingly,

had Unum relied upon Dr. Zimmerman’s opinion, as Wittmann suggests

it should have done, Unum would have determined that Wittmann

exhibited impairment from neither a mental nor a physical disorder.

       Finally, Wittmann repeatedly takes issue with Unum’s failure

to recognize that depression was a symptom of her fibromyalgia.

In an attempt to bolster this position, she points to Unum’s

training materials pertaining to fibromyalgia, which explain that

many people “report they are depressed as a result of their

Fibromyalgia      symptoms.”       Actually,         those     training     materials

provide that fibromyalgia “is often associated with other co-

morbid   conditions     and    symptoms       such   as   .    .   .    anxiety    [and]

depression” and that many people “report they are depressed as a

result of their Fibromyalgia symptoms.” See “Fibromyalgia and

Chronic Fatigue Syndromes Overview,” Rec. Doc. 126-10 at 000099.

This   resource    also    provides      that,   “when        assessing    functional

impairment,” Unum personnel are to consider whether the individual

has “a co-morbid condition that may impact recovery.”                             Id. at

000099-000100.     Accordingly, while it is true that depression can

result from fibromyalgia, the training materials make clear that,



                                         48
where the claimant’s depression affects her ability to work,

recovery may be limited.

                                        b.

      Wittmann       next    contends    that     Unum     violated     two    ERISA

procedural regulations in rendering its January 24, 2017 decision

to grant her mental illness disability benefits. Section 2560.503-

1(h)(4)(ii) provides that, “before the plan can issue an adverse

benefit determination on review on a disability benefit claim based

on a new or additional rationale, the plan administrator shall

provide the claimant, free of charge, with the rationale.”                         29

C.F.R.    §    2560.503-1(h)(4)(ii).            Wittmann      alleges   that     Unum

violated this regulation by applying the mental illness limitation

on appeal without giving her prior notice of that new rationale.

She   submits       that   Unum’s   January   24,   2017      decision,   “without

question,” constitutes an “adverse benefit determination” because

it stigmatizes her as having a “mental illness,” and provides

limited    short-term       benefits,    rather     than      long-term   benefits

through her expected retirement age.              Under the circumstances of

this case, the Court finds that it is arguable as to whether the

January       24,   2017    decision    constitutes      an    “adverse       benefit

determination.”        Indeed, Unum had already made an adverse benefit

determination on Wittmann’s claim by determining that she was not

entitled to receive any benefits under the Plan, and then upholding

that decision during two rounds of appeals.                      Accordingly, in

                                        49
rendering its January 24, 2017 decision, Unum awarded disability

benefits to Wittmann to which she had previously been determined

not entitled to receive.

       Wittmann   also    claims    that   Unum      violated     §    2560.503-

1(j)(6)(i)(B), which requires an adverse benefit determination

regarding disability benefits to provide “an explanation of the

basis for disagreeing with or not following . . . [t]he views of

medical . . . experts whose advice was obtained on behalf of the

plan    in   connection      with     a    claimant’s       adverse         benefit

determination.”     29 C.F.R. § 2560.503-1(j)(6)(i)(B).                 Wittmann

correctly notes that Unum’s January 24, 2017 letter does not

mention its own psychologist’s opinion that Wittmann did not suffer

from   any   psychological    impairment       or   explain   the      basis   for

disagreeing with or not following that opinion.             Unum clarifies in

its papers that, based on Dr. Fowler’s failure to review Wittmann’s

medical records, Unum’s psychologist felt that he did not have a

sufficient basis for rendering an opinion regarding Wittmann’s

alleged   impairment.      Unum     contends    that   it   nonetheless        gave

substantial weight to the SSA disability award, which it believed

was based on Dr. Fowler’s diagnoses of depression and anxiety.                  As

previously    noted,     because    Unum   had      already     made    a     final

determination that Wittmann was entitled to no benefits under the

Plan, § 2560.503-1(j)(6)(i)(B) too appears not to apply to Unum’s

January 24, 2017 decision.           Accordingly, the Court finds that

                                      50
Unum’s failure to adhere to the two aforementioned ERISA procedural

regulations was not unreasonable.

       (4)   Failure to Provide Relevant Documents & Inadequate Claim
             File Documentation
                                   a.

       Wittmann next argues that Unum failed to provide her with all

information and documents relevant to her claim, despite repeated

requests.     Section 560.503-1(h)(2)(iii) of Title 29 of the Code of

Federal Regulations requires a plan administrator to provide,

“upon request and free of charge, reasonable access to, and copies

of, all documents, records, and other information relevant to the

claimant’s claim for benefits.”        Section 560.503-1(m)(8)(i)-(iii),

in turn, defines relevant information as that which “[w]as relied

upon   in    making   the   benefit   determination;”   “[w]as   submitted,

considered, or generated in the course of making the benefit

determination;”        or    “[d]emonstrates     compliance      with   the

administrative process and safeguards required” by ERISA.                29

U.S.C. § 560.503-1(m)(8)(i)-(iii).           Wittmann argues that Unum

violated the requirements of § 560.503-1(h)(2)(iii) by failing to

provide her with information regarding communications with or

among counsel until after she prevailed on a motion to compel

discovery, and by waiting until February of 2018 to provide her

with a copy of its Claims Manual.

       Unum counters that, by letter dated September 14, 2017,

Wittmann’s counsel requested a number of documents and that the

                                      51
Manual was not among the items enumerated.            Rather, Unum submits,

Wittmann first requested the Manual in discovery propounded on

January 22, 2018, to which Unum complied on February 23, 2018.               In

response, Wittmann notes that Unum nonetheless did not provide

“many of the requested documents” until after she prevailed on a

motion to compel.       Because Wittmann points to no evidence to

support a finding that Unum failed to provide her with relevant

information     and   documents    in        contravention    of   §   560.503-

1(h)(2)(iii), the Court places little weight on the parties’ back-

and-forth about Unum’s production of documents.

                                        b.

     In a similar vein, Wittmann submits that Unum violated the

“Claim File Documentation” section of the Unum Benefits Center

Claims Manual by failing to include in her claim file the substance

of   relevant    discussions      and        communications    regarding    her

disability claim.     This section of the Claims Manual provides:

     [D]ocumentation of conversations (telephone calls,
     resource consultations, etc.) should capture key
     statements and conclusions from the conversation which
     include:
          • the date and time the conversation took place;
          • the names of the parties involved in the
             conversation;
          • details of the conversation, as well as any
             follow-up items or required actions; and
          • references to the applicable policy provisions
             discussed.

See “Claim File Documentation,” Rec. Doc. 132-2 at p. 2.                    For

example, Wittmann contends, the administrative record alludes to
                                        52
the occurrence of three forum discussions during 2014 regarding

the merits of her claim but fails to document the “key statements

and conclusions” that led to the consistent finding that “available

documentation does not readily support EE’s inability to work.”

But, a review of the administrative record reveals that each

discussion highlighted by Wittmann is documented by a two-page

summary     replete   with   details    about   the   date   and   time   each

conversation took place, the names of the parties involved, key

statements and conclusions made, and the next steps that would be

taken. 15   Although these summaries do not explicitly reference the

applicable policy provisions discussed, it is clear that these


15For instance, the record documents a CVM (“Clinical-Vocational-
Medical”) forum discussion conducted on June 25, 2014 and completed
at 9:47 a.m.    During this discussion, named participants noted
that: (1) “available documentation does not readily support EE’s
inability to work,” (2) “[a]dditional medical records are pending
(Mayo Clinic) and are needed for review,” and (3) the DBS
(“Disability Benefit Specialist”) is “to follow-up on the
requested records (Mayo Clinic and Ochsner Medical Center)” and
that “[a]dditional action will be determined upon receipt of the
requested medical information.”
     The two other forum discussions Wittmann references are
documented in a similar manner. Documentation pertaining to the
July 8, 2014 forum discussion notes that Unum had received medical
records from Wittmann’s chiropractor but was still waiting on
records from the Mayo Clinic and Ochsner. And notes from the July
31, 2014 discussion indicate that the documentation received
showed that Wittmann had “undergone extensive testing and work up
to determine a cause for [her] claimed symptoms,” all of which had
been negative and that her file would be referred to an OSP (“On-
Site Physician”) to contact Dr. Cruz. It was also noted that the
Disability Benefit Specialist would send an APQ (“Attending
Physician Questionnaire”) to Dr. Davis and that Unum would contact
the offices of Dr. Glade, Dr. Friedman, and Dr. Wilklow to confirm
the last dates of treatment.
                                       53
forum discussions concerned Wittmann’s ability “to perform the

material and substantial duties of [he]r regular occupation.”

     Wittmann also challenges the absence of details concerning a

discussion of whether she was covered under the Unum policy. In

this regard, the administrative record reflects that, on August

21, 2014, the Disability Benefit Specialist sought a legal opinion

from H. Austin Pedigo, an in-house attorney, to determine the date

coverage was effective for Wittmann under the policy.             Pedigo

responded on August 28, 2014 that the issue would be discussed

with the legal issues group. Although the record does not identify

the participants in the legal issues group or contain minutes from

that meeting, it does capture Pedigo’s response to the Disability

Benefit Specialist’s coverage inquiry.        Specifically, on December

5, 2014, Pedigo opined that Wittmann was covered under the policy

because the purpose of the “Continuation of Coverage” provision

was to ensure no loss of coverage due to the transfer in carriers.

     Wittmann   next   spotlights    Unum’s   failure   to   discuss   the

results of its surveillance conducted in July of 2017.        To further

assess the extent and nature of Wittmann’s functional limitations,

Unum retained an independent investigator to surveil her on two

weekdays from the early morning through the afternoon hours.

According to the investigator’s report, Wittmann was observed

receiving a package from a delivery person while standing in her

doorway and walking onto her patio to move furniture pillows.          It

                                    54
was also noted that Wittmann did not leave her residence during

either surveillance period. However, Unum’s July 31, 2017 decision

letter denying her claim for benefits beyond 24 months for a

disability unrelated to mental illness fails to mention this

surveillance.      According to Wittmann, Unum’s failure to divulge

the results of its surveillance evidences that it did not fairly

review her claim or thoroughly evaluate how her symptoms might

affect her job performance.      In its defense, Unum argues that it

was not required to describe the results of the surveillance

because they were inconclusive and not relied upon as a basis for

its benefit determination.     Although the Court recognizes that it

would have been provident of Unum to address the surveillance

results in its decision letter, the Court nonetheless finds that

its failure to do so did not compromise the administration of

Wittmann’s claim.

     (5)   Unum’s Conflict of Interest

     Finally, the Court considers the impact of Unum’s conflict of

interest on its handling of Wittmann’s long-term disability claim.

See Schexnayder, 600 F.3d at 469-71.       It is undisputed that Unum

operates   under    a   structural   conflict   of   interest   by   both

determining eligibility for benefits and paying for the benefits

it determines are owed.      Accordingly, a decision to pay benefits

affects Unum’s bottom-line.      In an attempt to demonstrate that

this conflict affected the administration of her claim, Wittmann

                                     55
notes    that   Unum’s   performance   bonus   system   incentivizes   its

employees to deny benefits.     To support this proposition, Wittmann

directs the Court’s attention to Unum’s “Total Compensation FAQs,”

which provide, in part:

     Whether there is a payout AND the amount of the payout
     depends   on:   Corporate  Performance  and   Business
     Performance.   A corporate earnings threshold is the
     primary source of funding for the [performance bonus];
     therefore, the Corporation must achieve this threshold
     in order for there to be a payout.

Wittmann also points to the deposition testimony of H. Austin

Pedigo, an Unum in-house attorney involved in the administration

of her claim, in which he attests that performance bonuses comprise

roughly 20% of his annual income.       But, this evidence does little

more than reinforce that a conflict exists by virtue of Unum’s

dual role in evaluating claims and paying benefits.

        Wittmann also calls attention to handwritten “work notes”

taken by Pedigo during a legal issues group meeting, which include

a reference to the law firm of Stone Pigman Walther Wittmann years

before she retained the firm to handle her ERISA review. According

to Wittmann, her estranged husband is a member of Stone Pigman.

Although the Court recognizes that a discussion of Stone Pigman

bears no relevance to Wittmann’s disability claim, the Court also

notes that Wittmann has not indicated how a notation regarding her

husband’s prominence in the legal community would adversely affect

the handling of her claim.     To the contrary, common sense suggests


                                   56
that     flagging   Wittmann      as      a     high-profile        claimant      would

incentivize Unum to more carefully administer her claim.

       Finally, Wittmann contends that the shifting bases Unum has

advanced    for   its   various    decisions          is   probative    of    a   claims

administration “aimed more at denying or limiting” benefits.”                        In

her    supplemental      memorandum,          Wittmann       alleges    that      Unum’s

justifications for its denials evolved from “no evidence of tender

point testing” (October 3, 2014) to she “may have fibromyalgia”

but is not disabled (May 29, 2015) to she has a “mental illness

disability” but “there is no evidence for any physical/organic

medical problems which would preclude full-time Sedentary work”

(January 24 and July 31, 2017).

       But, after carefully reviewing the administrative record, the

Court finds that the bases for Unum’s decisions changed because

Wittmann     submitted    new     information          for    the   administrator’s

consideration during each appeal review.                   In other words, a “case-

specific” review of the administrative record reveals that Unum’s

conflict of interest was “outweighed by the substantial evidence

supporting [Unum’s] decision[s].”              Truitt, 729 F.3d at 513-15; see

also Avena v. Unum Life Ins. Co. of Am., No. 13-5947, 2015 U.S.

Dist. LEXIS 49598, at *12-13 (E.D. La. Ap. 14, 2015) (Milazzo, J.)

(“Here     too,   the    Court    finds        that    Defendant       gave    thorough

consideration to Plaintiff’s claim. It had three physicians review

Plaintiff’s record, entertained an appeal, waited for Plaintiff to

                                          57
visit       a    neurosurgeon        before       deciding,        and     reached     out   to

Plaintiff’s treating physician to discuss Plaintiff’s condition.

This Court does not find any circumstance that suggests a higher

likelihood that Unum’s conflict affected the benefits decision.”).

       The Plan requires Wittmann to provide proof that she has a

medical condition that “causes [her] to have limitations on [her]

functioning and restrictions on [her] activities preventing [her]

from performing the material and substantial duties of [her]

regular         occupation.”          In    applying       for     disability        benefits,

Wittmann was asked: “What specific duties of your occupation are

you    unable        to    perform    due    to    your    medical       condition?”         She

responded that she was “unable to concentrate” and that “physical

endurance [wa]s limited due to pain and fatigue.”                              Thereafter, an

Attending        Physician      Statement         was    provided        by    Dr.   Cruz,   her

internist.           When asked to list Wittmann’s physical restrictions

and limitations, he referred Unum to an enclosed letter, in which

he stated: “As of this time she is unable to perform her usual

job.    I       am   not    able     to    predict       when    she     may    resume   usual

employment.”              Similarly,       when    Dr.    Davis,    Wittmann’s        treating

rheumatologist, was asked whether Wittmann was able to perform her

occupational demands on a full-time basis, he indicated that he

was “uncertain.”             However, he also noted that she had “chronic

pain and fatigue that likely impair[ed] her ability to focus for

8 hours on complicated issues.”                        Weeks later, Dr. Davis stated

                                                  58
that he was not providing specific work restrictions, but that

Wittmann’s    “severe    fatigue     with   intermittent      lightheadedness,

diffuse musculoskeletal pain and tenderness” precluded her from

returning to work full-time.         As to Wittmann’s cognitive deficits,

Dr. Davis indicated that he was aware of no objective data or

neurological testing because such cognitive problems were patient

reported.     However, he also recommended that Unum consider a

functional capacity assessment and neuropsychological testing.

      In administering Wittmann’s claim, Unum had four different

medical professionals review her file, and Unum’s doctors reached

out   to   three   of   Wittmann’s   physicians    to    discuss   her    claim.

Further, in upholding its decision on appeal on May 29, 2015, Unum

invited Wittmann to submit additional information within 30 days

because she advised that she had undergone neuropsychological

testing. Importantly, Wittmann had stated that she did not dispute

that she could engage in sedentary employment; rather, she asserted

that she was unable to focus and concentrate due to her fatigue

and pain.     But, the testing she had performed by Dr. Chafetz, a

neuropsychologist of her own choosing, did not support her reported

“memory     and     concentration      problems,        and    problems     with

‘disconnecting.’”

      Moreover, a year after Wittmann exhausted her administrative

remedies, she presented a favorable SSA disability determination

to Unum and requested reconsideration.            Even though Wittmann did

                                       59
not disclose this information to Unum until one year after she

received       notice    of    the     decision,         Unum    agreed      to   conduct    an

additional appeal review.              Based on its review of a “Consultative

Psychological Report” prepared by Dr. Fowler, a psychologist, who

noted diagnoses of depression and anxiety, Unum agreed to pay

benefits       under    the     mental    illness          limitation,        after    having

determined that Wittmann was entitled to no benefits under the

Plan.    Wittmann argues that Unum’s decision to pay benefits based

on a mental illness disability for 24 months was motivated by its

desire to bolster its bottom line.                       In other words, she submits

that    Unum    paid    these     benefits          to   appear      accommodating      while

avoiding the more substantial financial burden of paying long-term

disability benefits based on a physical disability. Unum counters,

quite logically, that if it sought to bolster its bottom line, it

could    have     simply       refused        to    consider         the    SSA   disability

determination,         or     upheld    its    decision         that      Wittmann    was   not

entitled to any benefits.

       Finally,        Unum     invited        Wittmann         to       submit   additional

information to determine her eligibility for benefits beyond 24

months    for    a     disability       attributable            to   a     physical   medical

condition (fibromyalgia).                After two Unum physicians – board-

certified in family medicine and internal medicine, respectively

– reviewed her file and found “no evidence for any physical/organic

medical problems which would preclude full-time Sedentary work

                                               60
from June 30, 2016 to the present,” Unum refused to continue the

payment of disability benefits.

     Although   Unum’s   review   process      was    “not   the    paragon      of

procedural   propriety,”     Wittmann    has    not    shown       that    Unum’s

decisions were not supported by substantial evidence, or that

Unum’s   “evaluation   was   so   procedurally       unreasonable         that   it

warrants vacatur.”     See Rittinger v. Healthy Alliance Life Ins.

Co., No. 17-20646, 2019 U.S. App. LEXIS 3201, at *15 (5th Cir.

Jan. 31, 2019) (per curiam); Hayes v. Dearborn Nat’l Life Ins.

Co., 744 F. App’x 218, 223-24 (5th Cir. 2010) (per curiam).

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the plaintiff’s motion for summary judgment is hereby DENIED, and

that the defendant’s motion for summary judgment is GRANTED.



                         New Orleans, Louisiana, February 21, 2019



                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




                                    61
